DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 05/16/2022, in which claims 1, 4, 6, 8, 11, 12, 15, 19 were amended, claims 2 and 9 were cancelled, claims 23-25 were added, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12, 14-16, 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (US Pub. 20140329439) in view of Chen et al. (US Pub. 20080002832), Tseng (US Pat. 6579150), Vook et al. (US Pub. 20070159924), Gilgunn (US Pub. 20050092089), Bolomey et al. (US Pat. 6424597), and Jia et al. (US Pub. 20060274906).
Regarding claims 1 and 21, Chew et al. discloses in Fig. 5 and Fig. 7, paragraph [0018]-0019], [0026]-0039], [0047]-0052] a system for chemical mechanical polishing of a wafer, the system [500] comprising: 
a rotatable platen [518] disposed substantially horizontally, a polishing pad [516] disposed on the rotatable platen [518]; 
a wafer carrier [522] disposed on the rotatable platen [518], the wafer carrier [522] configured to retain the wafer [501]; 
a slurry supply port [526 and 528] configured to supply slurry [524] to the rotatable platen [518]; 
a process controller [540/542] configured to control the operation of the system; 
a set of acoustic sensors [534a and/or 534b] including more than two acoustic sensors disposed proximate the polishing pad [516] and the wafer [501], the set of acoustic sensors [534a and/or 534b] arranged to detect sound [acoustic emission] during the operation of the system and to transmit an electrical signal corresponding to the detected sound [paragraph [0031], [0033]]; and 
a signal processor [538] configured to receive the electrical signal from the set of acoustic sensors [534a and/or 534b], to process the electrical signal to enable detection of an event during the operation of the system, and in response to detecting the event, transmit a feedback signal to the process controller [540/542][paragraph [0034]-[0035], paragraph [0039], paragraph [0050]-[0052]], 
wherein the process controller [540/542] is further configured to receive the feedback signal and initiate an action based on the received feedback signal[paragraph [0034]-[0035], paragraph [0039], paragraph [0050]-[0052]].
Notes, the limitations of “configured to retain the wafer”, “configured to control the operation of the system”, “configured to receive the electrical signal from the set of microphones, to process the electrical signal to enable detection of an event during the operation of the system, and in response to detecting the event, transmit a feedback signal to the process controller”, “to detect sound in the process chamber during the operation of the system and to transmit an electrical signal corresponding to the detected sound”, “configured to receive the feedback signal and initiate an action based on the received feedback signal” direct to intended uses of the claimed elements. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the system’s elements disclosed by Chew et al. are capable of performing the recited intended uses thus it meets the claim.
Chew et al. fails to disclose 
the system comprising a process chamber;
the rotatable platen disposed inside of the process chamber; 
the set of acoustic sensors comprising microphones;
the set of microphones disposed in or adjacent to the process chamber, the set of microphones arranged to detect sound in the process chamber.
Tseng discloses in Fig. 7, column 5, lines 42-60, column 7, lines 53-58, column 8, lines 15-29, claims 1 and 2
the apparatus comprising a process chamber [100];
the rotatable platen [72] disposed inside of the process chamber [100]; 
acoustic sensor [84] comprising microphone [86];
the microphone [86] disposed in the process chamber [100], the microphone [86] arranged to detect sound in the process chamber [100].
Chen et al. discloses in Fig. 1, paragraph [0020]-[0027]
 the apparatus comprising a process chamber;
acoustic sensor [110] comprising microphone [86];
the microphone [110] disposed in the process chamber, the microphone [110] arranged to detect sound in the process chamber.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chen et al. and Tseng into the method of Chew et al. to include the apparatus comprising a process chamber; the rotatable platen disposed inside of the process chamber; the set of acoustic sensors comprising microphones; the set of microphones disposed in or adjacent to the process chamber, the set of microphones arranged to detect sound in the process chamber. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of providing an enclosure of a CMP apparatus for enclosing the polishing pad holder and the sample holder, confining process residuals within the enclosure, preventing cross-contaminations and providing suitable acoustic sensors. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chew et al., Tseng and Chen et al. fails to disclose
the set of microphones including at least one infrasonic microphone, at least one acoustic microphone, and at least one ultrasonic microphone; and 
a frequency range of sounds detected by each microphone of the set of microphones is different;
wherein the at least one infrasonic microphone is designed to detect sounds of frequencies from about 0.01 Hz to about 20 Hz, the at least one acoustic microphone is designed to detect sounds of frequencies from about 20 Hz to about 20kHz, and the at least one ultrasonic microphone is designed to detect sounds from about 20 kHz to about 200 MHz.
As stated above, infrasonic microphone and ultrasonic microphone are acoustic microphones while the claimed language mislead readers that infrasonic microphone and ultrasonic microphone are not acoustic microphone. For the purpose of this Action, infrasonic microphone will be examined and interpreted as acoustic microphone can detect sound of frequency from about 0.01 Hz to about 20 Hz, acoustic microphone will be examined and interpreted as acoustic microphone can detect sound of frequency from about 20 Hz to about 20kHz, and ultrasonic microphone will be examined and interpreted as acoustic microphone can detect sound of frequency from about 20 kHz to about 200 MHz.
However, Chew et al. discloses in paragraph [0046] wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range including ultrasonic range [50Hz-100Hz, 100-500kHz]. 
Jia et al. discloses in paragraph [0020], [0030], [0037] 
the set of microphones [12] including at least three microphones configured to capture acoustic signals with any frequency ranges from infrasonic to ultrasonic; and 
a frequency range of sounds detected by each microphone of the set of microphones is different.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jia et al. into the system of Chew et al., Chen et al. and Tseng to include the set of microphones including at least one infrasonic microphone, at least one acoustic microphone, and at least one ultrasonic microphone; a frequency range of sounds detected by each microphone of the set of microphones is different; wherein the at least one infrasonic microphone is designed to detect sounds of frequencies from about 0.01 Hz to about 20 Hz, the at least one acoustic microphone is designed to detect sounds of frequencies from about 20 Hz to about 20kHz, and the at least one ultrasonic microphone is designed to detect sounds from about 20 kHz to about 200 MHz. The ordinary artisan would have been motivated to modify Chew et al. and Tseng in the above manner for the purpose of enabling to capture acoustic signals with broad frequency range from infrasonic to ultrasonic with low cost using less expensive microphones rather than using an expensive broadband microphone [paragraph [0020] of Jia et al.].
Chew et al. fails to disclose
wherein the process controller is further configured to calculate a distance of the source of the sound from each of the set of microphones, and calculate a location of the source of the sound;
wherein the signal processor is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events. 
However, Chew et al. disclose in paragraph [0035] that “Acoustic processor 538 may be configured to detect TSV breakage by analyzing the one or more signals received from acoustic sensors... processing of received signals may involve comparing certain aspects or areas of received signal waveforms to preset thresholds” and discloses in paragraph [0038] that “To correlate received acoustical signals with TSV breakage events.... A comparison may be made of the recorded signal magnitudes from the first and second setup substrates. Any signal spikes visible in the acoustic activity above the baseline signal during steady state CMP processing may be categorized as breakage signals, which may then be used to correlate TSV breakage events.” Thus, Chew et al. appears to disclose “the signal processor is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events.”
Vook et al. discloses in Fig. 1, Fig. 3, Fig. 6, Fig. 10, Fig. 11, Fig. 13, Fig. 14, paragraph [0074]-[0078], [0080], [0091]-0092], [0104]-[0110]
wherein the process controller [central controller 125] is configured to calculate a distance of the source of the sound from each of the set of microphones [acoustic receivers/microphones 230], and calculate a location of the source of the sound;
 wherein the signal processor [232] is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events [Fig. 3, paragraph [0080]].
Gilgunn also discloses in Fig. 2, Fig. 3, Fig. 4, Fig. 7, paragraph [0029]-[0030]
wherein the signal processor [54] is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vook et al. and Gilgunn into the method of Chew et al. and Tseng to include wherein the process controller is further configured to calculate a distance of the source of the sound from each of the set of microphones, and calculate a location of the source of the sound; wherein the signal processor is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events. The ordinary artisan would have been motivated to modify Chew et al. and Tseng in the above manner for the purpose of providing suitable intended function of the controller and the signal processor to identify an acoustic source, to analyze the acoustic signals corresponding to each microphone and thus to provide enhanced acoustic signal, to identify specific known events as well as abnormal events [paragraph [0001], [0025] of Vook et al., paragraph [0029]-[0030 of Gilgunn]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Chew et al. fails to disclose 
wherein band-widths and central frequencies of the three or more microphones are configured to maximize the strength of sound signals received or detected at the three or more microphones.
Bolomey et al. discloses in column 7, lines 23-25 that acoustic characteristics of a receiver (particularly the central frequency and the band width) are chosen to give the required resolution.
Chen et al. discloses in Fig. 1-2, paragraph [0035] 
frequency of a microphone [110] is adjusted to obtain sufficient amplitude/maximized sound signals received at the microphone, to reduce/remove noise signal which is helpful in collecting and recognizing the desired signal. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bolomey et al. and Chen et al. into the method of Chew et al. to include wherein band-widths and central frequencies of the three or more microphones are configured to maximize the strength of sound signals received or detected at the three or more microphones. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of optimization and routine experimentation to obtain required resolution of the sound signal, to obtain sufficient amplitude/maximized/optimized sound signals received at the microphones, to reduce or remove noise signal to help collecting and recognizing the desired signal [paragraph [0035] of Chen et al. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 3, 4, 10, 11, 16, 24, Chew et al. further discloses in paragraph [0039], paragraph [0051]-[0052] 
wherein the action comprises at least one selected from the group consisting of changing a rotational velocity of the rotatable platen, changing a flow rate and composition of the slurry being supplied through the slurry port, and changing a pressure at which the wafer contacts the polishing pad;
wherein the detected event is at least one selected from the group consisting of an end point of a process, a scratch on wafer surface, degradation of the polishing pad, abnormal leveling of the polishing pad or the wafer, presence of an abrasive particle on the polishing pad or wafer surface, and change in material at wafer surface;
wherein the parameters comprise at least one selected from the group consisting of a rotational velocity of a rotatable platen, a flow rate and composition of a slurry being supplied on a polishing pad disposed on the rotatable platen, and a pressure at which a wafer contacts the polishing pad;
wherein the one or more parameters of the process comprise at least one selected from the group consisting of a rotational velocity of a rotatable platen, a flow rate and composition of a slurry being supplied on a polishing pad disposed on the rotatable platen, and a pressure at which a wafer contacts the polishing pad.
Chen et al. also discloses in paragraph [0025], [0033], [0040]-[0041] 
wherein the detected event is at least one selected from the group consisting of a scratch on wafer surface, degradation of the polishing pad, abnormal leveling of the polishing pad or the wafer, presence of an abrasive particle on the polishing pad or wafer surface, and change in material at wafer surface [mechanical aging of at least one component of the processing apparatus and other abnormal operation of the processing apparatus];
Gilgunn also discloses in paragraph [0025], [0030], [0033], [0037]
wherein the detected event is at least one selected from the group consisting of a scratch on wafer surface, and change in material at wafer surface.
Further, functional languages in claims 3-7, 16-20 would not patentably distinguish the claimed device from the prior art if the prior art structure is capable of performing the intended use(s).

Regarding claims 5, 14 and 18, Chew et al. discloses in paragraph [0033] wherein the set of acoustic sensor is configured to transmit the electrical signal using a wireless communication protocol. Tseng and Chen disclose acoustic sensor comprises microphone. Vook et al. discloses in Fig. 1, paragraph [0074], [0076] wherein the set of microphones [105] is configured to transmit the electrical signal using a wireless communication protocol [wireless LAN]. Thus, the combination of Chew et al., Tseng, Chen and Vook suggests wherein the set of microphones is configured to transmit the electrical signal using a wireless communication protocol as a suitable communication protocol to couple microphones and processor [paragraph [0074], [0076] of Vook]. 

Regarding claims 6, 12 and 19, paragraph [0035] of Chew et al., paragraph [0030], [0034] of Chen et al., paragraph [0081] of Vook disclose
wherein the signal processor is further configured to perform at least one selected from the group consisting of filtering the electrical signal to remove noise or ambient sound from the detected sound, detecting a position of a source of the detected sound, processing the electrical signal in time domain or in frequency domain;
wherein processing the electrical signal comprises at least one selected from the group consisting of filtering the electrical signal to remove noise or ambient sound from the detected sound, detecting a position of a source of the detected sound, processing the electrical signal in time domain or in frequency domain.
In addition, functional languages in claims 3-7, 16-20 would not patentably distinguish the claimed device from the prior art if the prior art structure is capable of performing the intended use(s).

Regarding claims 8 and 22, Chew et al. discloses in Fig. 5 and Fig. 7, paragraph [0018]-0019], [0026]-0039], [0047]-0052] a method of operating an apparatus for chemical mechanical polishing, the method comprising: 
placing a set of acoustic sensors [534a and/or 534b] disposed proximate the polishing pad [516] and the wafer [501];
detecting sound [acoustic emission] during an operation of the apparatus using the set of acoustic sensors [534a and/or 534b], obtaining electrical signals corresponding to the detected sound from the set of acoustic sensors [534a and/or 534b] and transmitting signal to a signal processor [538] using the set of acoustic sensors [534a and/or 534b]; 
processing, at the signal processor [538], the electrical signal received from the set of acoustic sensors [534a and/or 534b] to enable detection of an event during the operation of the apparatus, and in response to detecting the event, transmitting a feedback signal corresponding to the detected event to a process controller [540/542]; and initiating, by the process controller [540/542], an action based on the received feedback signal, wherein the action comprises changing one or more parameters of the chemical mechanical polishing.
Chew et al. fails to disclose 
detecting sound comprising detecting sound in a process chamber of the apparatus using a set of microphones.
Tseng discloses in Fig. 7, column 5, lines 42-60, column 7, lines 53-58, column 8, lines 15-29, claims 1 and 2
the apparatus comprising a process chamber [100];
acoustic sensor [84] comprises a microphone [86]; and the microphone [86] detects sound in the process chamber [100].
Chen discloses in Fig. 1, paragraph [0021], [0023], [0025]
 detecting sound comprising detecting sound in a process chamber of the apparatus using a set of microphones [110].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng and Chen into the method of Chew et al. to include detecting sound comprising detecting sound in a process chamber of the apparatus using a set of microphones. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of providing an enclosure of a CMP apparatus for enclosing the polishing pad holder and the sample holder, confining process residuals within the enclosure, preventing cross-contaminations and providing suitable acoustic sensors capable of detecting a sound signal created from the processing apparatus. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Chew et al., Chen et al. and Tseng fails to disclose
the set of microphones including at least three microphones;
wherein electrical signals output from the at least three microphones are indicative of frequency range of sounds detected by the at least three microphones and a frequency range of sounds detected by each microphone of the at least three microphones is different.
However, Chew et al. discloses in paragraph [0046] wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range including ultrasonic range [50Hz-100Hz, 100-500kHz]. 
Jia et al. discloses in paragraph [0020], [0030], [0037] 
the set of microphones [12] including at least three microphones configured to capture acoustic signals with any frequency ranges from infrasonic to ultrasonic; and 
wherein electrical signals output from the at least three microphones are indicative of frequency range of sounds detected by the at least three microphones and a frequency range of sounds detected by each microphone of the at least three microphones is different.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jia et al. into the system of Chew et al. and Tseng to include the set of microphones including at least one infrasonic microphone, at least one acoustic microphone, and at least one ultrasonic microphone; wherein electrical signals output from the at least three microphones are indicative of frequency range of sounds detected by the at least three microphones and a frequency range of sounds detected by each microphone of the at least three microphones is different. The ordinary artisan would have been motivated to modify Chew et al. and Tseng in the above manner for the purpose of enabling to capture acoustic signals with broad frequency range from infrasonic to ultrasonic with low cost using less expensive microphones rather than using an expensive broadband microphone [paragraph [0020] of Jia et al.].
Chew et al. fails to disclose
the electrical signals being unsynchronized with each other; combining unsynchronized electrical signals with a timing signal received from the signal processor; transmitting a combined signal including the timing signal and the unsynchronized electrical signals to the electrical signal corresponding to the detected sound to the signal processor;
the process controller calculates a distance of a source of the sound from each of the at least three or more microphones, and a location of the source of the sound;
wherein processing the electrical signal comprises recognizing patterns in the detected sound as corresponding to predetermined events during the operation of the apparatus and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events.
However, Chew et al. disclose in paragraph [0035] that “Acoustic processor 538 may be configured to detect TSV breakage by analyzing the one or more signals received from acoustic sensors... processing of received signals may involve comparing certain aspects or areas of received signal waveforms to preset thresholds” and discloses in paragraph [0038] that “To correlate received acoustical signals with TSV breakage events.... A comparison may be made of the recorded signal magnitudes from the first and second setup substrates. Any signal spikes visible in the acoustic activity above the baseline signal during steady state CMP processing may be categorized as breakage signals, which may then be used to correlate TSV breakage events.” Thus, Chew et al. appears to disclose “processing the electrical signal comprises recognizing patterns in the detected sound as corresponding to predetermined events during the operation of the apparatus and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events.”
Vook et al. discloses in Fig. 1, Fig. 3, Fig. 6, Fig. 10, Fig. 11, Fig. 13, paragraph [0016]-[0017], [0074]-[0078], [0091]-0092], [0104]-[0110]
the electrical signals being unsynchronized with each other; combining unsynchronized electrical signals with a timing signal received from the signal processor; transmitting a combined signal including the timing signal and the unsynchronized electrical signals to the electrical signal corresponding to the detected sound to the signal processor;
the process controller [central controller] calculates a distance of a source of the sound from each of the at least three or more microphones, and a location of the source of the sound;
processing the electrical signal comprises recognizing patterns in the detected sound as corresponding to predetermined events during the operation of the apparatus and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events [Fig. 3, paragraph [0080]].
Gilgunn also discloses in Fig. 2, Fig. 3, Fig. 4, Fig. 7, paragraph [0029]-[0030]
processing the electrical signal comprises recognizing patterns in the detected sound as corresponding to predetermined events during the operation of the apparatus and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vook et al. and Gilgunn into the method of Chew et al. to include wherein the process controller is further configured to calculate a distance of the source of the sound from each of the set of microphones, and calculate a location of the source of the sound; processing the electrical signal comprises recognizing patterns in the detected sound as corresponding to predetermined events during the operation of the apparatus and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of providing suitable intended function of the controller and the signal processor to identify an acoustic source, to analyze the acoustic signals corresponding to each microphone and thus to provide enhanced acoustic signal, to identify specific known events as well as abnormal events [paragraph [0001], [0025] of Vook et al., paragraph [0029]-[0030 of Gilgunn]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chew et al., Tseng and Tang et al. fails to disclose 
adjusting band-widths and central frequencies of the three or more microphones so that the strength of sound signals received or detected at the microphones are maximized.
Bolomey et al. discloses in column 7, lines 23-25 that acoustic characteristics of a receiver (particularly the central frequency and the band width) are chosen to give the required resolution.
Chen et al. discloses in Fig. 1-2, paragraph [0035] 
frequency of a microphone [110] is adjusted to obtain sufficient amplitude/maximized sound signals received at the microphone, to reduce/remove noise signal which is helpful in collecting and recognizing the desired signal. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bolomey et al. and Chen et al. into the method of Chew et al. to include adjusting band-widths and central frequencies of the three or more microphones so that the strength of sound signals received or detected at the microphones are maximized. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of optimization and routine experimentation to obtain required resolution of the sound signal, to obtain sufficient amplitude/maximized/optimized sound signals received at the microphones, to reduce or remove noise signal to help collecting and recognizing the desired signal [paragraph [0035] of Chen et al.] Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 15, 17 and 23, Chew et al. discloses in Fig. 5 and Fig. 7, paragraph [0018]-0019], [0026]-0039], [0047]-0052] an apparatus for monitoring a chemical mechanical polishing process, the apparatus comprising: 
a process controller [540/542] configured control parameters of the process; 
a set of acoustic sensors [534a and/or 534b] disposed proximate the polishing pad [516] and the wafer [501] of an apparatus for chemical mechanical polishing, the set of acoustic sensors [534a and/or 534b] arranged to detect sound during the process and transmit an electrical signal corresponding to the detected sound [paragraph [0031], [0033]]; and 
a signal processor [538] configured to receive the electrical signal from the set of acoustic sensors [534a and/or 534b], process the electrical signal to enable detection of an event during operation of the apparatus for chemical mechanical polishing, and in response to detecting the event, transmit a feedback signal corresponding to the detected event to the process controller [540/542], wherein the process controller [540/542] is further configured to receive the feedback signal and initiate a change in one or more parameters of the process based on the received feedback signal [paragraph [0034]-[0035], paragraph [0039], paragraph [0050]-[0052]], 
Chew et al. fails to disclose 
the apparatus for chemical mechanical polishing comprising a process chamber;
the at least three acoustic sensors comprising microphones;
the at least three microphones disposed in or adjacent to the process chamber, the at least three microphones arranged to detect sound in the process chamber.
Tseng discloses in Fig. 7, column 5, lines 42-60, column 7, lines 53-58, column 8, lines 15-29, claims 1 and 2
the apparatus for chemical mechanical polishing comprising a process chamber [100];
acoustic sensor [84] comprising microphone [86];
the microphone [86] disposed in or adjacent to the process chamber [100], the microphone [86] arranged to detect sound in the process chamber [100].
Chen et al. discloses in Fig. 1, paragraph [0020]-[0027]
 the apparatus comprising a process chamber;
acoustic sensor [110] comprising microphone [86];
the microphone [110] disposed in the process chamber, the microphone [110] arranged to detect sound in the process chamber.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chen et al. and Tseng into the method of Chew et al. to include the apparatus for chemical mechanical polishing comprising a process chamber; the at least three acoustic sensors comprising microphones; the at least three microphones disposed in or adjacent to the process chamber, the at least three microphones arranged to detect sound in the process chamber. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of providing an enclosure of a CMP apparatus for enclosing the polishing pad holder and the sample holder, confining process residuals within the enclosure, preventing cross-contaminations and providing suitable acoustic sensors. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chew et al. and Tseng fails to disclose
a frequency range of sounds detected by each microphone of the at least three microphones is different;
wherein the set of microphones comprises microphones configured to detect sounds with a frequency in the range of about 0.01 Hz to about 200 MHz;
wherein the set of microphones includes at least a first microphone designed to detect sounds of frequencies from about 0.01 Hz to about 20 Hz, at least a second microphone designed to detect sounds of frequencies from about 20 Hz to about 20kHz, and at least a third microphone designed to detect sounds from about 20 kHz to about 200 MHz. 
However, Chew et al. discloses in paragraph [0046] wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range including acoustic range and ultrasonic range [50Hz-100Hz, 100-500kHz]. 
Tseng and Chen disclose acoustic sensor comprising microphone. 
Jia et al. discloses in paragraph [0020], [0030], [0037] 
a frequency range of sounds detected by each microphone of the at least three microphones is different;
the at least three microphones can be configured to detect sounds with a frequency in a range of about 0.01 Hz to about 200 MHz [0-100kHz]; and 
the at least three microphones [12] configured to capture acoustic signals with any frequency ranges from infrasonic to ultrasonic.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jia et al. into the system of Chew et al., Chen et al. and Tseng to include a frequency range of sounds detected by each microphone of the at least three microphones is different; wherein the set of microphones comprises microphones configured to detect sounds with a frequency in the range of about 0.01 Hz to about 200 MHz; wherein the set of microphones includes at least a first microphone designed to detect sounds of frequencies from about 0.01 Hz to about 20 Hz, at least a second microphone designed to detect sounds of frequencies from about 20 Hz to about 20kHz, and at least a third microphone designed to detect sounds from about 20 kHz to about 200 MHz. The ordinary artisan would have been motivated to modify Chew et al. and Tseng in the above manner for the purpose of enabling to capture acoustic signals with broad frequency range from infrasonic to ultrasonic with low cost using less expensive microphones rather than using an expensive broadband microphone [paragraph [0020] of Jia et al.].
Chew et al. fails to disclose
wherein the process controller is further configured to calculate a distance of the source of the sound from each of the at least three microphones, and calculate a location of the source of the sound, the at least three microphones are configured to output electrical signals that are synchronized with each other based on a synchronization signal output from the process controller, and each microphone of the at least three microphones is configured to detect sound in response to receiving the synchronization signal;
wherein the signal processor is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events. 
However, Chew et al. disclose in paragraph [0035] that “Acoustic processor 538 may be configured to detect TSV breakage by analyzing the one or more signals received from acoustic sensors... processing of received signals may involve comparing certain aspects or areas of received signal waveforms to preset thresholds” and discloses in paragraph [0038] that “To correlate received acoustical signals with TSV breakage events.... A comparison may be made of the recorded signal magnitudes from the first and second setup substrates. Any signal spikes visible in the acoustic activity above the baseline signal during steady state CMP processing may be categorized as breakage signals, which may then be used to correlate TSV breakage events.” Thus, Chew et al. appears to disclose “the signal processor is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events.”
Vook et al. discloses in Fig. 1, Fig. 3, Fig. 6, Fig. 10, Fig. 11, Fig. 13, Fig. 14, paragraph [0074]-[0078], [0080], [0091]-0092], [0104]-[0110]
wherein the process controller [central controller] is configured to calculate a distance of the source of the sound from each of the set of microphones [acoustic receivers/microphones], and calculate a location of the source of the sound, the at least three microphones are configured to output electrical signals that are synchronized with each other based on a synchronization signal output from the process controller, and each microphone of the at least three microphones is configured to detect sound in response to receiving the synchronization signal;
wherein the signal processor [232] is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events [Fig. 3, paragraph [0080]].
Gilgunn also discloses in Fig. 2, Fig. 3, Fig. 4, Fig. 7, paragraph [0029]-[0030]
wherein the signal processor [54] is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vook et al. and Gilgunn into the method of Chew et al. to include wherein the process controller is further configured to calculate a distance of the source of the sound from each of the at least three microphones, and calculate a location of the source of the sound, the at least three microphones are configured to output electrical signals that are synchronized with each other based on a synchronization signal output from the process controller, and each microphone of the at least three microphones is configured to detect sound in response to receiving the synchronization signal; wherein the signal processor is further configured to recognize patterns in the detected sound as corresponding to predetermined events and matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of providing suitable intended function of the controller and the signal processor to identify an acoustic source, to analyze the acoustic signals corresponding to each microphone and thus to provide enhanced acoustic signal, to identify specific known events as well as abnormal events [paragraph [0001], [0025] of Vook et al., paragraph [0029]-[0030 of Gilgunn]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Chew et al. fails to disclose
wherein band-widths and central frequencies of the three or more microphones are configured to maximize the strength of sound signals received or detected at the three or more microphones.
Bolomey et al. discloses in column 7, lines 23-25 that acoustic characteristics of a receiver (particularly the central frequency and the band width) are chosen to give the required resolution.
Chen et al. discloses in Fig. 1-2, paragraph [0035] 
frequency of a microphone [110] is adjusted to obtain sufficient amplitude/maximized sound signals received at the microphone, to reduce/remove noise signal which is helpful in collecting and recognizing the desired signal. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bolomey et al. and Chen et al. into the method of Chew et al. to include wherein band-widths and central frequencies of the three or more microphones are configured to maximize the strength of sound signals received or detected at the three or more microphones. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of optimization and routine experimentation to obtain required resolution of the sound signal, to obtain sufficient amplitude/maximized/optimized sound signals received at the microphones, to reduce or remove noise signal to help collecting and recognizing the desired signal [paragraph [0035] of Chen et al. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not fairly disclose or make obvious the claimed device as a whole. Specifically, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the at least one infrasonic microphone is disposed on or adjacent to a top wall of the process chamber, the at least one acoustic microphone is disposed on or adjacent to sidewalls of the process chamber, and the at least one ultrasonic microphone includes a first ultrasonic microphone disposed on a bottom-side of the rotatable platen and a second ultrasonic microphone disposed on a top-side of the wafer carrier” of claim 25 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8,10-12, 14-19, 21-24 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments on page 9 that “Applicant respectfully submits that the present specification supports an interpretation where the phrase "configured to" denotes an actual state of configuration that fundamentally ties limitations such as "maximize a strength of sound signals received or detected at the set of microphones", "receive the feedback signal and initiate an action based on the received feedback signal, calculate a distance of a source of the sound from each of the set of microphones, and calculate a location of the source of the sound", "receive the electrical signal from the set of microphones, to process the electrical signal to enable detection of an event during the operation of the system, and in response to detecting the event, transmit a feedback signal to the process controller" to the physical characteristics of the feature preceding the phrase "configured to". As a result, the disputed claim language reaches well beyond merely describing an intended use since the claims actively recite an actual state of configuration. The Office Action presented no evidence or reasoning why one of ordinary skill in the art would interpret the phrase "configured to" as merely denoting an intended use. Similarly, Applicant finds no evidence or reasoning supporting this position in the claims, specification, prosecution history and extrinsic evidence. Therefore, Applicant respectfully asserts that the rejection is improper.” Examiner respectfully disagrees because of the following reason:
First, per MPEP2173.05 (g) “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). the Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art.”  
In this case, the claim language merely recites the functions following the term “configured to” but the specification does not provide any description of how the claimed elements is/are configured and how the structural characteristics of the claimed elements distinguished from the prior art. Especially, there is no description of how the claimed controller and processor are programmed to achieve the desired functions. Therefore, in view of what disclosed in Applicant’s specification, the functional limitations in the apparatus claims are interpreted as intended functions in stead of being rejected under 112a, first paragraph for not being adequately supported by the written description. per MPEP 2112.01 (I), “PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.” Also, even though, the claim limitations are interpreted as intended functions, Examiner did provide supported references teaching the claimed functions in the second ground of rejection in which claims 1, 3-8, 10-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (US Pub. 20140329439) in view of Tseng (US Pat. 6579150), Vook et al. (US Pub. 20070159924), Bolomey et al. (US Pat. 6424597), Miseki et al. (US Pub. 20130329899) and Jia et al. (US Pub. 20060274906).
In this Office Action, the claim limitations are still interpreted as intended functions and Examiner also further provided additional supported references teaching the claimed functions.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822